EXAMINER’S AMENDMENT
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Steven Underwood on 5/26/2021.
Claim 15 in its entirety has been replaced with:
 -- (currently amended) A weighing module for a nest in a poultry management system comprising: 
	a floor for receiving poultry or a nesting pad; and 
a mounting device by which the weighing module is adapted for attachment to an animal holding installation; 
at least two weighing elements each comprising a first bracket attached to the floor, a second bracket attached to the animal holding installation, and a weighing cell, the weighing cell being disposed between the first bracket and the second bracket, whereby the floor is supported by and mounted to the animal holding installation via the 
at least two weighing elements, said floor of the weighing module comprising two opposing sides and being supported by the at least two weighing elements each disposed on one of the opposing sides of the floor; wherein the weighing module is in data communication with an evaluation unit; and wherein the evaluation unit executes a comparison of a measured weight of the weight cell with a maximum value, a minimum value, or an admissible value range for a weight of a poultry animal when determining a value of the weight of the poultry animal.--

Claim 17 in its entirety has been replaced with: 
-- (currently amended) The weighing module pursuant to claim 15, wherein, during operation, the floor is slanted in relation to a horizontal plane.

Claim 19:
Line 1 “further comprising two opposite edges of the floor, has been deleted. -- 
Line 2 and 5–side—has been inserted after “upper” and 
Line 3 –side—has been inserted after “lower”; line 8 “weighting element” has been replaced with –at least two weighting elements--.

Claim 20:
Lines 3 and 6 “first weighting element” has been replaced with -- at least two weighing elements”.

Claim 21:
Lines 3 and 6 “first weighting element” has been replaced with -- at least two weighing elements”.

Claim 22:
Line 3 “first weighting element” has been replaced with -- at least two weighing elements”.

Claim 29 in its entirety has been replaced with:
---(currently amended) A method of weighing poultry animals, comprising the steps of:
providing a weighing module comprising a floor for receiving poultry or a nesting pad, and a mounting device within which the weighing module is adapted for attachment to an animal holding installation, wherein the floor is supported by at least two weighing elements mounted to the animal holding installation, wherein each of the at least two weighing elements comprise a first bracket attached to the floor, a second bracket attached to the animal holding installation, and a weighing cell, the weighing cell being disposed between the first bracket and the second bracket, said floor of the weighing module comprising two opposing sides and being supported by the at least two weighing elements each disposed on one of the opposing sides of the floor, and wherein the weighing module is in data communication with an evaluation unit; 
	weighing of a poultry animal during its stay on the weighing module or in a nest installation by means of the weighing module or in the animal holding installation by means of the weighing module; and 
executing a comparison of a measured weight of the weighing cell via the evaluation unit with a maximum value, a minimum value, or an admissible value range for a weight of a poultry animal when determining a value of the weight of the poultry animal.

Claim 30:
Line 4 “first weighting element” has been replaced with -- at least two weighing elements”.

Claim 32:
Line 4 “first weighting element” has been replaced with -- at least two weighing elements”.

Claim 33:
Line 4 “first weighting element” has been replaced with -- at least two weighing elements”.

Claim 34 in its entirety has been replaced with:
---(currently amended) A method of determining the feed ingestion of poultry animals, comprising the steps of:
	identifying a poultry animal which has entered the installation for the feeding of poultry by means of a transponder attached to or implanted into the poultry animal,
	determining a value for an entry weight of the poultry animal when it enters the animal holding installation by means of a weighing module comprising a floor for receiving poultry or a nesting pad and a mounting device by which the weighing module is adapted for attachment to an animal holding installation, wherein the floor is supported by  at least two weighing elements mounted to the animal holding installation, wherein each of the at least two weighing element comprises a first bracket attached to the floor, a second bracket attached to the animal holding installation, and a weighing cell, the weighing cell being disposed between the first bracket and the second bracket,  said floor of the weighing module comprising two opposing sides and being supported by the at least two weighing elements each disposed on one of the opposing sides of the floor, and wherein the weighing module is in data communication with an evaluation unit;
	determining an amount of provided feed by measuring the weight of dosed feed, and determining a value for an exit weight of the poultry animal when it leaves the animal
holding installation by means of the weighing module; and 
executing a comparison of a measured weight of the weighing cell via the evaluation unit with a maximum value, a minimum value, or an admissible value range for a weight of a poultry animal when determining a value of the weight of the poultry animal.—.

Claim 36 in its entirety has been replaced with:
--36.	(currently amended) The use of a weighing module pursuant to claim 15 for the weighing of poultry or for determining a feed ingestion, comprising the steps of:
	identifying a poultry animal which has entered the installation for the feeding of poultry by means of a transponder attached to or implanted into the poultry animal;
	determining a value for an entry weight of the poultry animal when it enters the animal holding installation by means of a weighing module comprising the floor for receiving poultry or a nesting pad and at least two weighing elements by which the weighing module is attached to the animal holding installation, wherein each of the two weighing elements comprise a first bracket attached to the floor, a second bracket attached to the animal holding installation, and a weighing cell, the weighing cell being disposed between the first bracket and the second bracket, said floor of the weighing module comprising two opposing sides and being supported by the at least two weighing elements each disposed on one of the opposing sides of the floor, and an evaluation unit executes a comparison of a measured weight of the weighing cell with a maximum value, a minimum value, or an admissible value range for a weight of a poultry animal when determining a value of the weight of the poultry animal; and
	determining an amount of provided feed by measuring the weight of dosed feed, and determining a value for an exit weight of the poultry animal when it leaves the animal holding installation by means of the weighing module.

Claim 37 in its entirety has been replaced with:
--37. 	(currently amended) A weighing module for a nest in a poultry management system comprising:
a floor for receiving poultry or a nesting pad; and
a mounting device by which the weighing module is adapted for attachment to a nest
installation of an animal holding installation;
wherein the floor is supported by at least two weighing elements mounted to the animal holding installation, each of the at least two weighing elements comprising a first bracket attached to the floor, a second bracket attached to the animal holding installation, and a weighing cell, the weighing cell being disposed between the first bracket and the second bracket,  and comprising a weighing cell, such that each of the at least two weighing elements is disposed between the mounting device and the floor, said floor of the weighing module comprising two opposing sides and being supported by the at least two weighing elements each disposed on one of the opposing sides of the floor, and, during operation, the floor is slanted in
relation to a horizontal plane; 
wherein the weighing module is in data communication with an evaluation unit; and 
wherein the evaluation unit executes a comparison of a measured weight of the weighing cell with a maximum value, a minimum value, or an admissible value range for a weight of a poultry animal when determining a value of the weight of the poultry animal.---

Claim 38 in its entirety has been replaced with:

a floor for receiving poultry or a nesting pad; and
a mounting device by which the weighing module is adapted for attachment to an
animal holding installation;
wherein the floor is supported by at least two weighing elements and each of the at least two the weighing elements is arranged between the mounting device and floor, wherein each of the at least two weighing elements comprise a first bracket attached to the floor, a second bracket attached to the animal holding installation, and a weighing cell, the weighing cell being disposed between the first bracket and the second bracket, such that the at least two weighing elements is mounted to the animal holding installation, said floor of the weighing module comprising two opposing sides and being supported by the at least two weighing elements each disposed on one of the opposing sides of the floor; 
wherein the weighing module is in data communication with an evaluation unit; wherein the mounting device comprises at least two mounting elements, one each of
the mounting elements being arranged on one of two opposite sides of the floor; and 
wherein the weighing module comprises a weighing cell and the evaluation unit executes a comparison of a measured weight of the weighing cell with a maximum value, a minimum value, or an admissible value range for a weight of a poultry animal when determining a value of the weight of the poultry animal.--

Claim 39 in its entirety has been replaced with:
---39.	(new - revised) A weighing module for a nest in a poultry management system comprising: 
	a floor for receiving poultry or a nesting pad; and 
a mounting device by which the weighing module is adapted for attachment to an animal holding installation; 
wherein the floor is supported by  at least two weighing elements mounted to the animal holding installation, wherein each of the at least two weighing elements 
wherein the weighing module is in data communication with an evaluation unit; and 
wherein the evaluation unit executes a comparison of a measured weight of the weighing cell with a maximum value, a minimum value, or an admissible value range for a weight of an egg when detecting the laying of an egg by a poultry animal.---

Claim 40:
Line 3 “the individual” has been replaced with –a--.

REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of a weighing module comprising a floor supported by a weighing element comprising a weighing cell and a mounting device attached to an animal holding installation; 
at least two weighing elements each comprising a first bracket attached to the floor, a second bracket attached to the animal holding installation, and a weighing cell, the weighing cell being disposed between the first bracket and the second bracket, whereby  the floor of the weighing module comprising two opposing sides and being supported by the at least two weighing elements each disposed on one of the opposing sides of the floor as claimed in claim 15 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EBONY E EVANS/Primary Examiner, Art Unit 3647